In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                           Filed: June 24, 2019

* * * * * * *                   *    *   *    *   *    *
EARDEAL MILLER,                                        *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 16-1566V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Influenza (“Flu”); Shoulder
AND HUMAN SERVICES,                                    *                 Injury Related to Vaccine
                                                       *                 Administration (“SIRVA”);
                  Respondent.                          *                 Stipulation.
*    * *     *    * * * *            *   *    *   *    *

Milton C. Ragsdale, Ragsdale LLC, Birmingham, AL, for petitioner.
Colleen C. Hartley, United States Department of Justice, Washington, DC, for respondent.

                                    DECISION ON STIPULATION1

        On November 23, 2016, Eardeal Miller (“petitioner”) filed a petition for compensation
within the National Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner
received an influenza (“flu”) vaccination on or about December 6, 2015. Stipulation filed
June 24, 2019 (ECF No. 71) at ¶ 2. Petitioner alleged that as a consequence of that flu
vaccination, she suffered a shoulder injury related to vaccine administration (“SIRVA”). Id.
at ¶ 4. Petitioner further alleged that she suffered the residual effects of this injury for more
than six months. Id.




1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States
Court of Federal Claims. The Court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before
the opinion is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and
is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the
Court with a proposed redacted version of the opinion. Id. If neither party files a motion for redaction within
14 days, the opinion will be posted on the Court’s website without any changes. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34
(2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42
U.S.C.A. § 300aa.
        On June 24, 2019, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation. Respondent denies that petitioner
suffered a Table injury; denies that the flu vaccine caused petitioner’s alleged SIRVA or any
other injury; and further denies that her alleged current disabilities are a sequela of a vaccine-
related injury. Id. at ¶ 6. Maintaining their respective positions, the parties nevertheless now
agree that the issues between them shall be settled and that a decision should be entered
awarding compensation according to the terms of the stipulation attached hereto as Appendix
A. Id. at ¶ 7.

        The stipulation awards:

        1) A lump sum of $15,000.00, in the form of a check payable jointly to petitioner,
           representing compensation for all damages that would be available under 42
           U.S.C. § 300aa-15(a).

      I find the stipulation reasonable and I adopt it as the decision of the Court in awarding
damages, on the terms set forth therein. Accordingly, the Clerk of the Court SHALL
ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).



                                                       2